UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BOARD OF EDUCATION OF FREDERICK         
COUNTY, MARYLAND,
                Plaintiff-Appellee,
                 v.                               No. 99-2180
JD, III; JID, JR.; EVD, as Parents
and Next Friends of JD, III,
               Defendants-Appellants.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
             Joseph H. Young, Senior District Judge.
                          (CA-98-3611-Y)

                      Argued: September 25, 2000

                      Decided: October 26, 2000

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Michael Jeffrey Eig, EIG, PARKER & STARBUCK,
Washington, D.C., for Appellants. Andrew Wayne Nussbaum,
KNIGHT, MANZI, NUSSBAUM & LAPLACA, P.A., Upper Marl-
boro, Maryland, for Appellee. ON BRIEF: Julie A. Starbuck, EIG,
PARKER & STARBUCK, Washington, D.C., for Appellants.
2          BOARD OF EDUCATION OF FREDERICK COUNTY v. JD

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In this special education case, a child and his parents appeal a dis-
trict court’s order reversing an ALJ’s order granting reimbursement
for the cost of his private schooling. We affirm.

                                   I.

   J.D. began ninth grade at Catoctin High School in Frederick
County, Maryland in September 1994. During that school year,
although J.D. enrolled in honors classes and passed all his courses, he
earned lackluster grades. He also developed a record of behavioral
problems, including disruptive classroom behavior, disrespectful
comments to teachers, and fighting. His doctor diagnosed J.D. as suf-
fering from Attention Deficit Hyperactivity Disorder (ADHD) and
prescribed medication, which school authorities administered to J.D.
during the school day. Sometime during that year, J.D. also began
smoking marijuana.

   At the beginning of his tenth grade year, J.D. physically attacked
his therapist. Thereafter he was hospitalized at one psychiatric hospi-
tal for six days and took part in an intensive out-patient program at
another for four weeks. Psychiatrists and psychologists variously
diagnosed J.D. as suffering from ADHD, bipolar disorder, obsessive
compulsive disorder, and cannabis abuse. From November through
April of his tenth grade year, J.D. took part in a drug program and did
very well in his honors courses receiving an award, given to only two
students at Catoctin, for the most improved students in the Frederick
County schools. But in May, J.D. again began using drugs and engag-
ing in aggressive, defiant behavior; his grades deteriorated, although
he again passed all of his honors courses.

  J.D.’s parents testified that they had many conversations with
Catoctin officials during his ninth and tenth grade years in which they
           BOARD OF EDUCATION OF FREDERICK COUNTY v. JD                 3

expressed concern about J.D.’s behavior and academic performance.
In these meetings, J.D.’s parents told Catoctin officials that J.D. was
involved with marijuana, but never shared J.D.’s other medical diag-
noses. J.D.’s father testified that he told Catoctin officials that J.D.’s
drug usage was significant but that J.D. also had separate and distinct
emotional problems, which were interrelated. He further testified that,
at the end of J.D.’s tenth grade year, he asked Catoctin for help in
identifying the source of J.D.’s problems, although he never specifi-
cally requested that J.D. be evaluated for an educational disability.
Catoctin officials did not recall this conversation; in any event, they
never evaluated J.D. for an educational disability.

   After a summer in which J.D. was arrested for assaulting three
police officers, he began his eleventh grade year at Catoctin. He was
often a truant and on September 19, he was again hospitalized at a
psychiatric hospital. Doctors there noted that he acknowledged daily
marijuana use and that his parents "discussed their desire to place him
in a therapeutic boarding school." Frustrated by J.D’s deteriorating
academics and behavior, J.D.’s parents unilaterally removed him from
Catoctin and enrolled him at the Grove School, a therapeutic school
in Connecticut. In addition to regular educational classes, Grove’s
program treated J.D.’s emotional problems. Grove does not offer drug
treatment. However, when J.D. used inhalants and marijuana at
Grove, officials there suggested that he enroll in a special residential
drug treatment program in Utah. J.D. did so and returned to Grove in
"good shape," although he did have some relapses, again using inhal-
ants and marijuana. J.D’s behavior improved during his year at
Grove, and he re-enrolled for his 12th grade year at Catoctin.

   In November 1997, J.D. and his parents requested a due process
hearing under the Individuals with Disabilities Education Act (IDEA).
They alleged their request for assistance with J.D.’s emotional prob-
lems should have led Catoctin to determine his eligibility for special
education services under the IDEA and that Catoctin’s failure to make
this eligibility determination denied J.D. the free appropriate public
education to which he was entitled under the IDEA. A Maryland
administrative law judge found that the failure of Catoctin officials to
identify J.D. as disabled before his placement at Grove procedurally
violated the IDEA. The ALJ particularly noted that J.D. demonstrated
negative behavioral changes and academic decline, and that J.D. had
4          BOARD OF EDUCATION OF FREDERICK COUNTY v. JD

been hospitalized for psychiatric problems. The ALJ found that, given
Catoctin officials’ procedural violation of the IDEA, it would be "fun-
damentally unfair" to require proof that J.D. was disabled under the
IDEA in order for his parents to be entitled to reimbursement for his
tuition at Grove. Concluding that Grove constituted an appropriate
placement for J.D. under the terms of the statute, the ALJ held that
his parents were entitled to reimbursement from the school system for
the year’s tuition at Grove.

   The school system appealed the ALJ’s reimbursement order to the
district court, which found that the ALJ erred by finding that a proce-
dural violation of the IDEA, without more, can result in a duty to
reimburse a student’s parents the cost of placing that student in a pri-
vate school. Moreover, relying upon J.D.’s history of drug involve-
ment, the district court held J.D.’s behavior sprang not from an
educational disability but rather from social maladjustment. Accord-
ingly, the district court found J.D. not disabled under the IDEA, and
granted summary judgment to the school district.

                                   II.

   We have reviewed the record, briefs, and applicable law, and con-
sidered the oral arguments of the parties, and we are persuaded that
the district court reached the correct result. We therefore affirm on the
reasoning of the district court. See Board of Educ. v. J.D., III, Civ. A.
No. Y-98-3611 (D. Md. July 30, 1999).

                                                            AFFIRMED